      Case: 4:09-cr-00104-ERW Doc. #: 262 Filed: 05/20/20 Page: 1 of 2 PageID #: 737



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA                               )
                                                        )
         Plaintiff,                                     )
                                                        )
 v.                                                     ) No. 4:09CR00104-ERW
                                                        )
 DOUGLAS BRAIDLOW,                                      )
                                                        )
         Defendant.                                     )


      MOTION FOR EXTENSION OF TIME TO FILE SUPPLEMENTAL MOTION

        Comes now, Douglas Braidlow, through his attorney, Brocca L Morrison, Assistant

Federal Public Defender, and requests an extension of time in which to review his case

and file a supplemental motion in support of his pro se motions for compassionate release.

Mr. Braidlow’s initial pro se motion for compassionate release was filed on April 20, 2020.

Counsel received records from the U.S Probation office on April 29, 2020. On May 18,

2020, Mr. Braidlow filed another motion raising additional grounds for compassionate

release. Counsel requires additional time to review his case and to communicate with Mr.

Braidlow. Therefore, counsel requests an additional 30 days, up to and including June 19,

2020, to file a supplemental motion.

                                              Respectfully submitted,

                                              /s/Brocca L. Morrison
                                              BROCCA L. MORRISON 56093 MO
                                              Assistant Federal Public Defender
                                              1010 Market, Suite 200
                                              Saint Louis, Missouri 63101
                                              (314) 241-1255
                                              Fax: (314) 421-3177
                                              E-mail: Brocca_Smith@fd.org
    Case: 4:09-cr-00104-ERW Doc. #: 262 Filed: 05/20/20 Page: 2 of 2 PageID #: 738




                               CERTIFICATE OF SERVICE

I hereby certify that on May 20, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing upon the U.S. Attorney’s
Office.


                                               /s/Brocca L. Morrison
                                               Brocca L. Morrison
